48 N.Y.2d 1019 (1980)
The People of the State of New York ex rel. Eldridge Levy, Respondent,
v.
Stephen Dalsheim, as Superintendent of Ossining Correctional Facility, et al., Appellants.
Court of Appeals of the State of New York.
Argued January 10, 1980.
Decided January 15, 1980.
Robert Abrams, Attorney-General (Stephen Marcus and Shirley Adelson Siegel of counsel), for appellants.
Roger Brazill, Donald H. Zuckerman and William E. Hellerstein for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division (66 AD2d 827).